PER CURIAM.
Anthony Howze timely appeals the summary denial of his motion for postconviction relief. Howze’s motion raised two grounds. First, Howze claims ineffective assistance of trial counsel who allegedly failed to inform Howze of the consequences of his plea of no contest and failed to appeal from the plea. Howze asserts that his attorney promised that his plea bargain sentences in this case would run concurrently with sentences in another case, which Howze states did not happen. Second, Howze alleges trial court error for imposing separate sentences for two crimes which were the result of a single act.
Because there are no attachments to the trial court’s order, we are compelled to reverse the trial court’s order denying Howze’s motion. On remand,- the trial court either may conduct an evidentiary hearing or again deny Howze’s motion and attach portions of the record which conclusively refute Howze’s claims.
Reversed and remanded.
PARKER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.